Exhibit 10.2 Energy Audit and Proposal for Precision Medical Products, Inc. Sales Agreement Purchaser: Precision Medical Products, Inc. Facility Address:44 Denver Road City: DenverStatePAZip:17517 Energy Edge Technologies (hereafter referred to as the Company) agrees to furnish and install, to the above named Purchaser, a multi-product energy conservation system and all associated hardware as designed and submitted to Purchaser in the Company proposalAn Insured Savings Guarantee certificate will be issued upon completion Capital Purchase Payment Terms Total Purchase Price 50% at Signing 25% at Installation 25% Upon Completion Sales Tax $0 OR Lease Payment Term Sales Tax 60 Months Included Remarks: Installation work to be done at: address above Annual Maintenance Contract: An annual maintenance contract is available at the end of the Return of Investment (ROI) period; which is 35 months. The Company will inspect all equipment on an annual basis and replace or repair any equipment as needed. The cost of the service contract is $4,514 paid annually at the start of each contract year.Alternatively, the Company offers to waive the service contract fee and offers a lifetime warranty on all equipment provided Purchaser agrees to act as a written and verbal reference for the Company (provided the guaranteed savings are realized). Purchaser acceptsor rejectsXthe maintenance contract at an annual fee of $ 4,514 Purchaser accepts Xor rejectsto be a reference for the Company and receive a lifetime warranty at no cost to the Purchaser. Guarantee of Savings The Purchaser is guaranteed the following savings in average monthly kWh consumption and average monthly utility cost: Average Monthly Bill $ Guaranteed Savings % Average Amount Saved Monthly $ Project Cost Before EPAct 2005 Tax Deduction $ Payback Before EPAct 2005 Tax Deduction 35 Months Project Cost After EPAct 2005 Tax Deduction $ Payback After EPAct 2005 Tax Deduction 30 Months Energy Audit and Proposal for Precision Medical Products, Inc. Verification The Company will coordinate with the Purchaser to verify savings utilizing the methods stipulated by the International Performance Measurement and Verification Protocol, Option C. The standards may be reviewed at www.ipmvp orq, Verification Method Verification Period Electrical Meter readings at each treated load before and after installation or project to verify installation and operation At Installation Comparison of electrical costs and consumption to baseline for savings verification Quarterly after installation for 35 months The variables Known to affect the electric bills and therefore to be used for verification purposes are stated as discussed by both parties. These variables include but are not necessarily limited to the following: •Hours of operation •Temperature •Production Levels In the event of an apparent savings shortfall, the Purchaser will allow Company representatives access to the facility, and will cooperate with the Company by providing all pertinent data required to find the cause of such discrepancies. This may include, but is not limited to, current and baseline production records, employee work hours, hours of operation, equipment added but not covered in the original survey or treatment installation, comparison of NOAA degree days (both current and through the baseline period), and any other variables that may be deemed to affect electrical usage. Use of this data will only be used to determine if the perceived shortfall is from the installed equipment not fulfilling the guaranteed performance: or from other factors outside the scope of the written guarantee. Three Year Limited Warranty All equipment comprising the system are warranted by the manufacturers against defects in materials or workmanship for at least three (3) years from date of purchase of the product from the company. The warranty covers all product costs associated with the replacement or repair of defective equipment.With the exception of light bulbs and ballasts, the Company extends the manufacturers warranties to include labor during this three (3) year period and also extends this warranty for the length of the ROI period if longer than the three (3) year manufacturer warranty.
